DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 and 42-53 are pending.

	Claims 5, 7-9, 13, 15, 18, 43, 46, 49 and 51 remain withdrawn from consideration.

	Claims 1-4, 6, 10-12, 14, 16, 17, 19, 20, 42, 44, 45, 47, 48, 50, 52, and 53 are examined.

	This Official action considers the response filed 9/30/2020. Any rejection made in the previous Official Action and not repeated herein is withdrawn. It is noted that applicant arguments in regard to the obviousness rejection in the previous Official Action are moot. A new grounds of rejection is set forth below in response to and required by applicants response including the removal of the Schoper et al reference as prior art under 35 USC 102(b)(2)(C).





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-12, 14, 16, 17, 19, 20, 42, 44, 45, 47, 48, 50, 52, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (US20190233815) and Vander Meer et al (US20120148525) in view of Welter et al (California Agriculture Vol. 59(1):16-22, 2005).


The claimed invention is a method of controlling insects utilizing a combination of a mating disruption tactic and the disruption of gene expression in the insect were components can be delivered by various means such as food, spray and plant host, for example. At paragraph 12 it is indicated the need for integrative strategies to combat insect pests. The pheromone s and blends of the invention were known in the art (see tables 2 and 3, for example). The targeting of genes including PBANs in insects was also known in the art (see paragraph 130, 131, and 157, for example). Applicants invention appears to be an integrative approach to insect control via the combination of known strategies. Table 4 list hundreds of potential pests that can be controlled. There are no working Examples in the specification as filed.
Ward et al (US20190233815) have taught methods and compositions for the treating of insects including controlling insect pests such as Lepidoptera including Spodoptera and 
Vander Meer et al (US20120148525) have taught the use of RNAi tactics to target genes in insects to control populations. It has clearly been taught to target PBANs including in Lepidoptera including Spodoptera where it has also been taught that any insect pest can targeted with RNAi targeting their respective PBANs. While the entire reference is relevant and relied on, applicant is directed to paragraphs 2, 4, 4, 8, 9, 44, 46, and Table 1, for example. Vander Meer et al do not teach the use of mating disruption strategies in combination with RNAi techniques.
Welter et al have taught that pheromone mating disruption offers selective management option for pests. It has been taught pheromone mating disruption tactics can provide excellent suppression of key lepidopteran pests in agriculture. It has also been taught that pheromone mating disruption techniques should not be viewed as stand-alone strategies but rather as one tactic within a suite of integrated pest management options (pages 16 and 21). It has been taught various means for pheromone dispersion (page 18). It has been taught that pheromone-devices 
The art taken as a whole clearly teach the instant invention. The prior art has clearly taught to target genes in insect pests to control them. It has also been taught the use of pheromone mating disruption tactics. In all of the cited references it has been asserted that combinations of insect control are needed. Since both techniques recited in the claims were well known in the art and the prior art also clearly teach to combine methods of control it would clearly have been obvious to utilize the two tactics in combination. It was clearly known to target various insect pest control genes including PBANs and furthermore the pheromones and blends of the instant were all known, used and commercially available in the art at the time the invention was effectively filed. The prior art has also taught the need to utilize more than one treatment since the use of only insecticides was known to produce secondary infestations which would clearly have made it obvious for one in the art to target more than one pest type.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.
   







Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN MCGARRY/Primary Examiner, Art Unit 1635